



COURT OF APPEAL FOR ONTARIO

CITATION:
Simopoulos (Re), 2012 ONCA 772

DATE: 20121114

DOCKET: C55367

OConnor A.C.J.O., MacPherson and Cronk JJ.A.

IN THE MATTER OF MASON SIMOPOULOS

AN APPEAL UNDER PART XX.1 OF THE
CODE

Mason Simopoulos, in person

Jill R. Presser and Lucy Saunders,
amicus curiae

James Thomson, for the Centre for Addiction and Mental
    Health

Mabel Lai, for the Crown

Heard: November 7, 2012

On appeal against the disposition of the Ontario Review
    Board dated, March 12, 2012.

ENDORSEMENT

[1]

This is an appeal from a decision of the Ontario Review Board
    (the Board) dated March 12, 2012 ordering the detention of the appellant in
    the Secure Forensic Unit
at the Centre for Addiction
    and Mental Health (CAMH) with the possibility of transfer to the General
    Forensic Unit with community living privileges at the discretion of the person
    in charge (a hybrid disposition).  A minority of the Board would have ordered
    the appellant be detained in the General Forensic Unit.

[2]

We admitted fresh evidence on the
    appeal.  That evidence disclosed that on June 29, 2012, the appellant absented
    himself from CAMH and refused to return or inform CAMH where he was.  He
    surrendered to CAMH four months later on November 7, 2012, the day before the
    argument of this appeal.  It is common ground that during his absence from
    CAMH, the appellant did not attempt to contact the complainant in the predicate
    criminal offence nor was he arrested or charged with any further criminal
    offences.

[3]

The appellant, with the assistance of
amicus
    curiae
, argues that the Boards disposition was
    not supported by the evidence, and, hence, that it is unreasonable, and
    further, that the majority made three legal errors in reaching its conclusion
    to make a hybrid disposition.

[4]

We dismiss the appeal.  We do not find
    it necessary to decide whether we would allow the appeal based on the record as
    it was at the time of the Boards disposition.  In our view, the fresh evidence
    relating to the appellants elopement from CAMH is sufficient to sustain the Boards
    disposition.

[5]

As CAMH points out in the fresh
    evidence, there is now a legitimate concern that the appellant may constitute a
    flight risk.  Whether he does or not is a matter that warrants further
    assessment.  Moreover, it appears from the record that the appellant may have
    little insight into his underlying medical condition, or into the correlation
    between his substance abuse and the predicate offence.  Again, his present state,
    four months after he was last seen by the medical staff at CAMH, should be
    assessed.  These concerns, it seems to us, support the wisdom of the hybrid
    disposition currently in place.

[6]

We are informed by counsel for CAMH
    that there will be an immediate assessment of the appellants condition. 
    Should that assessment reveal that the appellant should be placed in the
    General Forensic Unit, those in charge of the hospital have the authority to
    make that placement.  We are told that such a placement could be made in a
    matter of weeks.  In the meantime, the appellant will be held in the Assessment
    and Triage Unit (the ATU).

[7]

We are concerned, however, that no
    matter what assessment is made of the appellants present condition this matter
    be brought back before the Board as soon as possible.  We note that after the
    Boards order on March 12, 2012, the appellant continued to be held in the ATU 
    a secure environment  with limited programing  until he eloped at the end of
    June.  He was understandably upset.

[8]

We realize that the appellant is due
    for an annual review before the Board in February 2013.  However, we think it
    is important that the Board take a fresh look at the appellants case in light
    of the present circumstances well before that annual review date, if at all
    possible.

Dennis OConnor A.C.J.O.

J.C. MacPherson J.A.

E.A. Cronk J.A.


